Title: To James Madison from William E. Hũlings, 1 April 1803
From: Hũlings, William E.
To: Madison, James


					
						Sir
						New Orleans 1st. April 1803
					
					Yesterday eveng. I recd. a packet from Govr. Clairborne contg. a letter for the Intendt. of his Catholic 

Majesty (But in case of the French Authorities being arrived; to the Capt. Genl., or other agent authorized by the 

Governmt. of France).  I accordingly waited on Mr. Laussat, the Colonial Prefect, and delivered it to him.  Mr. 

Laussat recd. me with much Affability, & assured me that it was the desire of the French Governt. to cultivate the 

most perfect harmony with the U.S.; that he at present coud do nothing, being here only to make arrangemts. 

in advance for the troops &c. &c.; but he was sure that the french Governt. had no part in the Act of the Intendt., 

and if he had been here 6 mos. ago the deposit wou’d not have been shut.  He also observed that it was the 

Policy of European Nations to admit no Consul in their Colonies; nevertheless he woud be glad to see me 

whenever I had any thing to communicate from the American Governt.  No doubt from the real necessity that 

there is in this Port for the agency of a Consul, it will be considered in the pending negociations.
					He also said that the Citizs. of the U.S. might count on the most friendly welcome when their business 

led them this way.
					We have Official advice from the Havana that the Marquis of Casa Calvo woud be here in a few days, 

as a Commissioner to deliver up the Colony to the French Authorities.
					There is a rumour here this Morning that disturbances are brewg. between the English & French; and also that 

the french have saild. in Considerable force part of which is destined for this place.  I have the honour to be with 

respect, your Most Obdt. Servt. &c
					
						Wm. E Hũlings
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
